Title: From John Adams to John Quincy Adams, 26 November 1816
From: Adams, John
To: Adams, John Quincy



My ever, ever, dear Sir
Quincy Nov. 26 1816

The Newspapers, throughout the Continent are announcing to Europe and America, Somewhat imprudently, that you are recalled and to be made Secretary of State. I know not whence this comes: but whether true or false, I hope it is true. And if it is true, I hope You will accept the Office of Secretary of State. If there is no Truth in it I hope you will demand your Recall and come home. And if they will not Grant your Recall I hope you will come home without it; I had rather you Should retire to Montezillo, renounce all public Employment forever, And lay your Bones here with your Ancestors, than remain where you are, annihilating yourself and ruining you Children.
I live in terror of your long Letter. I fear it will roll upon Metaphysics, Theology, Chronology or History, all of which Subjects I dread. Not because I have any Pirrhohism upon these Subjects, for my Opinions of the most of them have been Settled before you was born; but because it would cost me an hundred Volumes to justify them, which my Eyes and paralitic Fingers will not permit me to write.
The State of Politicks here, is very merry. The Fed’s as they Still call themselves are Seriously divided. There is a Strong Inclination to vote for Monroe. But the Pride of Party opposes. It’s Sagacity foresees Ruin. I foresee, what all Ages have foreseen, that poor earthly Mortals can foresee nothing, And that after all our Studies and Anxieties We must trust Providence.
Oh! how can I express my Feelings for you and your Family. It is impossible. The whole must be included in the Words
John Adams